IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,687 AND AP-75,688




EX PARTE SABRINA BURRUS, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 0967745D AND 0967746D IN THE 297TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of bribery and
theft by a public servant and sentenced to ten (10) years' and thirty-five (35) years' imprisonment,
respectively. 
	Applicant contends that her counsel rendered ineffective assistance because he failed to timely
file notice of appeals.  Appellate counsel filed an affidavit admitting that he filed untimely notices of
appeal because he miscalculated the filing deadline.
	The trial court has found that Applicant, through no fault of her own, was denied the right
to appeal and is entitled to out-of-time appeals.  We find, therefore, that Applicant is entitled to the
opportunity to file out-of-time appeals of the judgments of conviction in Cause Nos. 0967745D and
0967746D from the 297th Judicial District Court of Tarrant County.  Applicant is ordered returned
to that time at which she may give written notices of appeal so that she may then, with the aid of
counsel, obtain meaningful appeals.  All time limits shall be calculated as if the sentences had been
imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute appeals, she must take affirmative steps to file written notices of appeal in the trial
court within 30 days after the mandate of this Court issues.

Delivered: June 6, 2007
Do Not Publish